Citation Nr: 0806810	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-04 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for Department of Veterans 
Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in January 1993.  Certification 
by the service department shows that the decedent had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces in the Far East (USAFFE).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines, which denied the appellant's claim for 
non- service-connected death benefits.  

A review of the appellant's substantive appeal, received in 
February 2006, shows that she requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  A 
hearing was scheduled for July 2007.  However, the appellant 
failed to appear for her scheduled hearing, and there is no 
record that a request for another hearing was ever made.  
Without good cause being shown for the failure to appear, no 
further hearing can be scheduled and appellate review may 
proceed.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2003, the Board 
denied a claim for basic eligibility for Department of 
Veterans Affairs (VA) death benefits.  

2.  The evidence received since the Board's March 2003 
decision, which denied a claim for basic eligibility for 
Department of Veterans Affairs (VA) death benefits, which was 
not previously of record, and which is not cumulative of 
other evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
Board's March 2003 decision, which denied a claim for basic 
eligibility for Department of Veterans Affairs (VA) death 
benefits; the claim for basic eligibility for Department of 
Veterans Affairs (VA) death benefits is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service with the United States Armed Forces during World War 
II, to include service as a prisoner of war.  

In December 2001, the RO denied a claim for basic eligibility 
for Department of Veterans Affairs (VA) death benefits.  The 
appellant appealed, and in March 2003, the Board denied the 
claim.  There was no appeal, and the Board's decision became 
final.  See 38 U.S.C.A. § 7104(b) (West 2002).  

In May 2003, the appellant filed to reopen her claim, and in 
a July 2005 rating decision, the RO denied the claim.  The 
appellant has appealed this decision.   

The U.S. Court of Appeals for the Federal Circuit (CAFC) has 
held that the new-and-material-evidence requirement set forth 
in 38 U.S.C.A. § 5108 (West 2002) applies to the reopening of 
claims that were previously disallowed for any reason, 
including those claims for establishing status as a claimant.  
See D'Amico v. West, 209 F.3d 1322, 1326-1327 (Fed. Cir. 
2000).  In light of this holding, it appears that even a 
claim for basic eligibility that has previously been finally 
denied must first meet the new-and-material-evidence standard 
before such claim can be reopened.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

The appellant's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002).  38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9 (2007).  

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department. A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
appellant's decedent.  Id.  

The evidence of record at the time of the Board's March 2003 
decision included the following: documents from the War 
Claims Commission, dated in or about 1954, which indicated 
that the appellant's spouse had not established membership in 
"a duly authorized unit of the Armed Forces of the United 
States during World War II"; a copy of an Affidavit for 
Philippine Army Personnel, dated in October 1945, (which 
indicated the appellant's spouse had served with the USAFFE 
(U. S. Armed Forces for the Far East), and that he had been a 
prisoner of war); a statement indicating that it was signed 
by a Captain in the Assistant Adjutant General's Office, 
dated in November 1950 (same); a certificate from the Armed 
Forces of the Philippines, Office of the Adjutant General, 
dated in March 2000 (which indicated the appellant's spouse 
had served with the USAFFE); a statement from the National 
Personnel Records Center (NPRC), dated in January 2001 (which 
stated that the appellant's deceased spouse did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces).  

The Board notes that the appellant's deceased spouse's last 
name was spelled three different ways in these documents.

At the time of the Board's March 2003 decision, the claims 
file did not include any  documentation that showed 
qualifying service, and which met the requirements of 38 
C.F.R. § 3.203(a).  In this regard, the Board notes that none 
of her submissions consisted of a document from a United 
States service department which showed qualifying service.  

Evidence received since the Board's March 2003 decision 
includes documents that are duplicative of those that were 
associated with the claims file as of March 2003 decision, 
specifically, the November 1950 memo, and a copy of an 
Affidavit for Philippine Army Personnel, dated in October 
1945.  

Other evidence consists of a January 1946 memorandum from the 
Assistant Adjutant General, Philippine Army, and a 1943 
"certificate of graduation," issued by the Chief of the 
O'Donnell Education Corps, Imperial Japanese Forces in the 
Philippines, which indicate that the appellant's deceased 
spouse was a prisoner of war and was held at the O'Donnell 
Concentration Camp; service records (including an 
"enlistment record," and a "final endorsement") indicating 
that the appellant's spouse had service, to include service 
with the 81st Division, between December 1941 and March 1946; 
a discharge from the Philippine Army, indicating that the 
appellant's deceased spouse had enlisted in December 1941, 
and was discharged in March 1946; a June 1973 memorandum from 
the Philippine Veterans Affairs Administration noting that 
the appellant's deceased spouse's had spelled his last name 
two different ways in his claims forms.    

Finally, the claims file includes two statements from the 
NPRC, received in July 2003, and April 2007.  This evidence 
shows that in June 2003, the RO requested that the NPRC 
attempt to verify the appellant's deceased spouse's alleged 
service under two names, as requested by the claimant.  In 
the July 2003 statement, the NPRC determined that no change 
was warranted in their prior negative certification of 
January 2001.  In the April 2007, statement, the NPRC 
indicated that it had attempted to verify the appellant's 
spouse's alleged service under two names, but that it had 
again determined that no change was warranted in their prior 
negative certification of January 2001.  

This evidence, which was not of record at the time of the 
March 2003 Board decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  Based upon the 
provisions of 38 C.F.R. § 3.203, none of the documents 
submitted by the appellant constitutes valid evidence of 
service, because none of those documents was issued by a 
United States military service department.  In this regard, 
as noted by the RO in its August 2003 letter, documents 
issued by the Philippine Army or Philippine Veterans Affairs 
(with one noted exception that is not relevant to this claim) 
are of no value in establishing the requisite service, unless 
they contain data that is substantially different than that 
which VA has provided to the NPRC.  The August 2003 letter 
further informed the appellant that the Philippine government 
has its own regulations and laws which permit recognition of 
military service not recognized by the U.S. Army, and that 
their findings are not binding on the NPRC.  In contrast, the 
July 2003 and April 2007 certifications from the NPRC, which 
indicate that the appellant's deceased spouse had no 
qualifying service, are binding on VA.  See generally Spencer 
v West, 13 Vet. App. 376 (2000).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  The Board therefore 
finds that the submitted evidence is not both new and 
material, and that it does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  The claim 
is therefore not reopened.  

The VCAA is not applicable to the present claim, as it is a 
question of law whether the appellant's deceased spouse's 
service qualifies as active service for VA benefits.  The U. 
S. Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).  Under 38 U.S.C.A. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  Similarly, under 38 U.S.C.A. § 
5103A, VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-04, 69 Fed. Reg. 59989 
(2004).  As explained above, there is no legal basis to grant 
the present claim.

Finally, the appellant has been informed (1) about the 
information and evidence not of record that is necessary to 
substantiate the claim for entitlement to basic eligibility 
to VA benefits; (2) about the information and evidence that 
VA will seek to provide; (3) about the information and 
evidence the claimant is expected to provide; and (4) the 
need to provide any evidence in his possession that pertains 
to the claim.  See Pelea v. Nicholson, 19 Vet. App. 296 
(2005).  In this case, in a letter dated in August 2003, in 
the July 2005 decision on appeal, in the January 2006 
statement of the case, in a September 2006 letter, and in the 
May 2007 supplemental statement of the case, the appellant 
received adequate notice in this regard, including citation 
to 38 C.F.R. § 3.203.  Accordingly, the claim must be denied.  

ORDER

New and material evidence not having been submitted to reopen 
the claim for basic eligibility for VA death benefits, the 
appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


